Case: 1:19-cv-00256-MWM-SKB Doc #: 14 Filed: 06/26/20 Page: 1 of 2 PAGEID #: 164

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
MUSA IKHARO, : Case No. 1:19-cv-256

Plaintiff, : Judge Matthew W. McFarland

C.T. SHANKS, et al.,

Defendants.

 

ENTRY AND ORDER OVERRULING OBJECTION (Doc. 12), ADOPTING REPORT
AND RECOMMENDATION (Doc. 11), AND DENYING AS MOOT MOTION TO
CORRECT (Doc. 13)

This action is before the Court on Plaintiff's Objection (Doc. 12) to Magistrate
Judge Stephanie K. Bowman’s Report and Recommendation (Doc. 11). Pursuant to 28
U.S.C. § 1915(e)(2)(B), the Magistrate moved sua sponte to review the Plaintiff's
Complaint (Doc. 10) to determine if it should be dismissed because it is frivolous,
malicious, fails to state a claim upon which relief may be granted or seeks monetary
relief from a defendant who is immune from such relief. (Doc. 11.) Upon said review,
Magistrate Judge Bowman recommends that the Complaint should be dismissed with
prejudice. Plaintiff objected to the Magistrate’s Report and Recommendation (Doc. 12)
and this matter is now ripe for this Court's review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the

Court has made a de novo review of the record in this case. Upon said review, the

Court finds that Plaintiff's Objection (Doc. 12) is not well-taken and is OVERRULED.
Case: 1:19-cv-00256-MWM-SKB Doc #: 14 Filed: 06/26/20 Page: 2 of 2 PAGEID #: 165

The Court ADOPTS the Magistrate’s Report and Recommendation (Doc. 11) in its
entirety and, pursuant to 28 U.S.C. § 1915(e)(2)(B), DISMISSES the Plaintiff's
Complaint (Doc. 10) with prejudice. The Court further CERTIFIES under 28 U.S.C. §
1915(a) that any appeal of this Order shall not be taken in good-faith and the Plaintiff
shall be denied leave to appeal in forma pauperis. Plaintiff remains free to apply to
proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800,
803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277
(6th Cir. 1997). Accordingly, Plaintiff's Motion to Correct Inadvertent Clerical Error
(Doc. 13) is DENIED AS MOOT.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mob ws Pe

JUDGE MATTHEW W. McFARLAND
